UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7392


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TY RAMON DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:08-cr-00144-RBS-9; 4:10-cv-00115-RBS)


Submitted:   February 23, 2012              Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ty Ramon Davis, Appellant Pro Se.     Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ty Ramon Davis seeks to appeal the district court’s

order denying his motion to alter or amend an order denying his

28 U.S.C.A. § 2255 (West Supp. 2011) motion.                         We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely   filing     of   a     notice   of       appeal   in   a   civil   case      is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on June 6, 2011.         The notice of appeal was filed on October 11,

2011.    Because Davis failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are       adequately      presented    in    the

materials      before    the    court   and       argument     would   not     aid    the

decisional process.

                                                                             DISMISSED

                                             2